Per Curiam.
This court has never relaxed the rule that giving time to the principal discharges the surety, further than to say, that if upon confessing judgment such indulgence is given as the debtor might certainly have obtained by the ordinary progress of a suit, the surety shall not be discharged. In this case judgment would have been obtained, had a suit been brought, before the expiration of the sixty days, unless a defence had been interposed. We cannot assume that this would have been done, as no defence in reality existed. We think it would be unsafe to extend the exception to the rule farther than has already been done here. If the case referred to gives greater latitude, it ought not to be followed.(a)
Judgment of nonsuit.

 This case and the one next following were decided at the last July term.